Citation Nr: 1146575	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for compartment syndrome of the left leg.

2.  Entitlement to an increased rating greater than 20 percent for compartment syndrome of the right leg.

3.  Entitlement to service connection for a right hip disorder, to include avascular necrosis and degenerative joint disease (DJD), claimed as secondary to service-connected compartment syndrome of the bilateral legs.

4.  Entitlement to a temporary total evaluation for June 12, 2009 surgical treatment requiring convalescence.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in April 2011 and the transcript is of record.

The issues of entitlement to service connection for a right hip disorder and entitlement to a temporary total evaluation for surgery requiring convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal for increased ratings greater than 20 percent each for compartment syndrome of the bilateral legs, the Board received notification from the Veteran that a withdrawal of this appeal as to those issues is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issues of entitlement to increased rating greater than 20 percent each for compartment syndrome of the bilateral legs by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

In this case, the Veteran testified before the Board on April 26, 2011 and indicated he wished to withdraw his appeals seeking increased ratings for his bilateral legs compartment syndrome.  Accordingly, the Board concludes the claims are withdrawn and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

The appeal seeking increased ratings for compartment syndrome of the left and right legs is dismissed.


REMAND

A Supplemental Statement of the Case (SSOC) specific to these claims was last issued in March 2010.  Thereafter, additional, a non-duplicative private medical opinion dated April 2011 concerning the Veteran's right hip surgical treatment was received.  If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the newly obtained evidence was not duplicative of evidence already associated with the claims file, and it is relevant to these issues.  The Veteran did not waive local jurisdictional review of the new evidence.

The Veteran claims his avascular neurosis of the right hip developed due to his service-connected compartment syndrome of the bilateral legs.  He further claims the arthritis of his right hip progressed far more rapidly than normal due to his service connected compartment syndrome of the bilateral legs.

He further indicates he had to undergo a total right hip replacement on June 12, 2009, which kept him out of work until January 25, 2010.  The Veteran claims entitlement to a temporary total evaluation for this time period.

In support of his claim, the Veteran submitted multiple private opinions with some private treatment records indicating current diagnoses of avascular neurosis and DJD of the right hip.  In July 2008, the Veteran's private D.O., Dr. Harrison, opined the Veteran's bilateral anterior compartment nerve syndrome of his lower extremities "likely" contributed to the development of his end stage premature arthritis of the right hip due to gait abnormalities.  Similarly, in May 2009, Dr. Harrison indicated medical research lends support that vascular compression, such as compartment syndrome, could cause avascular necrosis and, therefore opined the Veteran's "avascular neurosis is likely a direct result of his chronic compartment syndrome."  

The Veteran's private Orthopedic Surgeon, Dr. Lebby, also submitted statements in support of his claim.  In June 2009, Dr. Lebby opined, "with a reasonable degree of medical certainty, I do feel it is likely the osteoarthritis in the hip is likely related to the prior compartment syndromes that [the Veteran] had while serving."  Most recently, Dr. Lebby indicated in an April 2011 statement the Veteran underwent right hip replacement surgery in June 2009.

The Board notes, however, while the June 12, 2009 right hip surgery is noted by Dr. Lebby in an April 2011 statement, the medical records associated with the surgery are not of record.  These records are important especially in light of the Veteran's claim for a temporary total rating.  The RO should make efforts to obtain any and all missing private medical records, to include records associated with the June 12, 2009 surgery and July 25, 2009 surgical complications.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran was afforded a VA examination in January 2009 where the VA physiatrist disagreed with the private opinions finding a direct relation between the Veteran's right hip disorders and his service connected compartment syndrome of the bilateral legs unlikely.  Research cited did not support a causal connection and the VA examiner further noted the Veteran's left hip changes, in comparison, were minor. Even so, the VA examiner did note "bilateral anterior compartment syndrome can aggravate the symptoms of right hip pain." (Emphasis added).  Whether aggravation occurred in the Veteran's specific case and to what extent in the Veteran's specific case was not discussed.

An addendum was requested and received in March 2010 from the VA physiatrist as well as a VA orthopedic surgeon.  The VA examiners reviewed the private medical evidence at that time and came to the same conclusion.  Specifically, the VA orthopedic surgeon indicated he was unaware of any studies supporting a direct cause and effect relationship between the Veteran's right hip disorders and his service connected compartment syndrome of the bilateral legs.  Aggravation was not addressed nor was the studies cited by the private physicians. 

Again, the Veteran claims his right hip disorders are secondary to his service-connected compartment syndrome of the bilateral legs.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Any increase, moreover, in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury beyond the natural progression of the disease will be service connected.  Id. 

In short, a disorder can be service connected if found to be directly due to or aggravated by a service-connected disability.  Id.; see also 38 U.S.C. § 5103A(d). 

In this case, the Board finds the medical evidence insufficient to render a decision here.  There is conflicting evidence whether a direct correlation is possible, and no medical examiner has offered a definitive opinion as to whether the Veteran's service connected disabilities could have aggravated the Veteran's right hip disorders beyond the natural progression of the disease.  The January 2009 VA examiner alludes to the possibility of aggravation, but does not definitively explain whether aggravation occurred in the Veteran's specific case and to what extent his right hip was aggravated.  The Board also finds it necessary to resolve the conflicting opinions between VA and private examiners over whether a direct causation is "as likely as not" in this case.  For these reasons, a new VA examination is indicated.  

The Board further notes the Veteran's claim for a temporary total rating refers specifically to the Veteran's right hip surgery he underwent in June 2009.  As such, the issue of whether the Veteran's right disorder is service connected is "inextricably intertwined" with the Veteran's claim of entitlement to a temporary total evaluation for the June 2009 surgery.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the temporary total claim must be readjudicated once all other development has been completed.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hip, to include Dr. Lebby and Dr. Harrison.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file, to include in particular records associated with the Veteran's June 12, 2009 right hip surgery and July 25, 2009 surgical complications.

2. After obtaining the above records, to the extent available, schedule the Veteran for an appropriate examination with an orthopedic surgeon to determine the nature and likely etiology of his right hip disorder(s), specifically:

* Whether the Veteran's right hip avascular neurosis, degenerative joint disease or any other found right hip disorder(s) are at least as likely as not (50% probability or higher) directly attributable to his military service; 
* Whether the Veteran's right hip avascular neurosis, degenerative joint disease or any other found right hip disorder(s) are at least as likely as not (50% probability or higher) caused or aggravated by (beyond the natural progression of the disease) his service-connected compartment syndrome of the bilateral legs.  

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of prior VA examinations and private opinions rendered by Dr. Lebby and Dr. Harrison. 

3. Thereafter, readjudicate the Veteran's claims, including the claim seeking a temporary total evaluation for surgery requiring convalescence.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  The claim must be afforded expeditious treatment.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


